DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending.  
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d).  

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/01/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information referred to therein has been considered by the examiner.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 7, 15 and 17 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.   
Claim 5 recites the limitations “the tripartite image” and “the preset matting algorithm”. There are insufficient antecedent bases for these limitations.
Claim 7 recites (lines 7-8) “a trained saliency detection model”. It is not clear how/if it is related to that defined in claim 6 (line 3). Please clarify. 
Claims 15 and 17 are rejected for the same reasons as outlined above regarding claims 5 and 7, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:   
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (hereafter referred to as “Yang”, Chinese Patent Application CN109727264. IDS. Note that this office action makes reference to paragraphs in the translated English version).  

Regarding claim 1, Yang discloses a method for generating a background-free image (Fig. 5 and pg. [0079]-[0081]), comprising: 
determining a subject region corresponding to a target subject from an original image (pg. [0079] “Step S501, determining an enclosing frame of the object”, Fig. 3c shows the original image. Fig. 6 shows a subject region (bounding box) );
determining a corresponding subject region mask based on the subject region image (pg. [0081] “Step S502: Determine a foreground mask image of the object”); and 
synthesizing the subject region mask and the subject region image to generate a background-free image corresponding to the original image (pg. [0104] “Step S503, segmenting the foreground image in the image to be processed carrying the bounding box according to the foreground mask image”).
Yang does not expressly disclose determining an image proportion of a target subject in an original image, and clipping, in response to the image proportion being less than a preset threshold, a subject region image corresponding to the target subject from the original image.
However, Yang discloses (Fig. 7 and pg. [0083]-[0085]) clipping the subject region according to the target size (pg. [0083]), and the bounding box is expanded so that the area of the object and the area of the background satisfies a preset ratio such as 1:3 (pg. [0085]). The purpose of expansion is to ensure that “the subsequent saliency detection method can better recognize the foreground image” (pg. [0085]). Clearly the clipping and expansion is only required for smaller foreground object (i.e., area ratio smaller than a preset threshold 1:3), and determining the area ratio in the original image is a necessary first step.   
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to yield the invention as described in claim 1 from the teachings of Yang.

Claims 11 and 20 have been analyzed and are rejected for the same reasons as outlined above regarding claim 1. Yang’s method is computer based (Fig. 1, pg. [0053]).

Claims 2-5, 8-10, 12-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (CN109727264), and in view of Gupta et al. (hereafter referred to as “Gupta”, "Automatic trimap generation for image matting," 2016 International Conference on Signal and Information Processing (IConSIP), 2016, pp. 1-5).  

Regarding claim 2, Yang discloses the method according to claim 1, but fails to further teach wherein the determining an image proportion of a target subject in an original image comprises: 
performing saliency detection on the original image to obtain an initial mask of the original image; 
binarizing the initial mask of the original image to obtain a binarized mask of the original image; and 
computing the image proportion of the target subject in the original image based on an area of a target subject region in the binarized mask of the original image and an area of the original image.
In the same field of image matting, Gupta discloses:
performing saliency detection on the original image to obtain an initial mask of the original image (Fig. 1, “Saliency map” generated from the input image); 
binarizing the initial mask of the original image to obtain a binarized mask of the original image (Fig. 1, “Binarization of Saliency Map”); 
Comparing with the bounding box used in Yang (Fig. 6), the binarized saliency map in Gupta is clearly more precise in defining the foreground object area. Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Gupta with that of Yang to yield the invention as described in claim 2. This combination (modification) could be made using known methods with no changes to the operating principles of either reference to produce the predictable results of more precisely determine an area ratio between the foreground object and the background. 

Regarding claim 3, Yang in view of Gupta discloses the method according to claim 2. The Yang and Gupta combination as applied to claim 2 fails to further teach the remaining limitations of claim 3. 
However, Gupta further discloses (Fig. 1): 
generating a tripartite image based on the binarized mask of the original image (Gupta, Fig. 1, Trimap), and matting the original image using a preset matting algorithm (Gupta, Fig. 1 “Learning based matting”) based on the tripartite image, to obtain a final mask of the original image (Gupta, Fig. 1, “Matte”); and synthesizing the final mask of the original image and the original image to generate the background-free image corresponding to the original image (Gupta, Abstract and Introduction, Image matting. Also refer to Yang, Fig. 5 step S503 and pg. [0104]).
Yang discloses that object that is too small is expanded to ensured that the preset area ratio satisfies a preset ratio to facilitate subsequent processing (Yang, pg. [0085]). 
 Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Gupta with that of Yang to yield the invention as described in claim 3.

Regarding claim 4, Yang in view of Gupta discloses the method according to claim 2. Yang teaches wherein the clipping a subject region image corresponding to the target subject from the original image comprises: 
determining a smallest bounding matrix of the target subject (Yang, Fig. 6 and pg. [0010] “determining an enclosing frame of the object”) 
enlarging an image region corresponding to the smallest bounding matrix to a preset multiple, for use as a clipped image region (Yang, pg. [0085], “so that the length and width of the bounding frame after the expansion process are doubled … satisfies a preset ratio”); and 
clipping a corresponding image block from the original image based on a position of the clipped image region, for use as the subject region image (Yong, Figs. 8&9, pg. [0085]).
Yang does not expressly disclose that the bounding box is determined based on binarized mask of the original image. 
However, since the binarized mask in Gupta provides a bounding box enclosing the object that is more precise and “free from human-in-the-loop” (Gupta, Abstract and Fig. 1), it would have been obvious to a person having ordinary skill in the art to use the binary mask in Gupta in place of the bounding box of Yang for the benefit of fast and more precise localization of the object. 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to yield the invention as described in claim 4 from teachings of Gupta and Yang.

Regarding claim 5, please refer to analysis of claims 2 and 3. Yang in view of Gupta discloses the method according to claim 1, wherein the determining a corresponding subject region mask based on the subject region image comprises: 
performing saliency detection on the subject region image to obtain an initial mask of the subject region image (Gupta, Fig. 1, “Saliency map” generated from the input image); 
binarizing the initial mask of the subject region image to obtain a binarized mask of the subject region image (Gupta, Fig. 1, “Binarization of Saliency Map”); and 
generating the tripartite image based on the binarized mask of the subject region image (Gupta, Fig. 1 “Trimap”), and matting the subject region image using the preset matting algorithm based on the tripartite image, to obtain the subject region mask (Gupta, Fig. 1 “Matte”).

Regarding claim 8, Yang in view of Gupta discloses the method according to claim 2, but fails to expressly disclose wherein before the performing saliency detection on the original image, the method further comprises: enhancing and sharpening the original image.
Enhancing and sharpening are well known pre-processing procedures widely used for generating a cleaner input image to facilitate subsequent processing. 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to yield the invention as described in claim 8 from the teachings of Yang in view of Gupta. 

Regarding claim 9, Yang in view of Gupta discloses the method according to claim 3, wherein the generating a tripartite image based on the binarized mask comprises: expanding and corroding the binarized mask to obtain an expanded mask and a corroded mask (Gupta, Fig. 1, “Dilation” and “Erosion”); setting a pixel value of an image region corresponding to a position of the target subject region within the expanded mask in the binarized mask, for use as a first pixel value; setting a pixel value of an image region corresponding to a position of the target subject region within the corroded mask in the binarized mask, for use as a second pixel value; and setting a pixel value of other image regions in the binarized mask for use as a third pixel value, to obtain the tripartite image (Gupta, Fig. 1 and Fig. 2, “(g) Binarized saliency map, (h) Eroded saliency map, (i) Dilated saliency map, (j) Difference map, (k) Trimap”).

Regarding claim 10, Yang in view of Gupta discloses the method according to claim 9. The Yang and Gupta combination as applied to claim 9 fails to further teach that after matting the tripartite image using the preset matting algorithm, the method further comprises: performing edge smoothing on a matted mask using a preset filtering approach.
However, smoothing edges of a segmented object (which is defined in image matting by the matted mask) is well known and common practice, as for example disclosed in US 9965865 (col. 24, lines 12-22, IDS, considered but not relied upon). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to yield the invention as described in claim 10 from the teachings of Yang in view of Gupta. 

Claims 12-15, 18 and 19 have been analyzed and are rejected for the same reasons as outlined above regarding claims 2-5, 8 and 8, respectively.

Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (CN109727264) in view of Gupta ("Automatic trimap generation for image matting," IConSIP, 2016, pp. 1-5), and further in view of Lee et al. (hereafter referred to as “Lee”, US 2019/0311202).  

Regarding claim 6, Yang in view of Gupta discloses the method according to claim 2, but fails to disclose wherein the performing saliency detection on an image to obtain an initial mask of the image comprises: inputting the image into a trained saliency detecting model to output the initial mask of the image.
In the same field of object segmentation, Lee discloses utilizing deep neural networks to segment a foreground object based on information including visual saliency (pg. [0044], [0057]), comprising inputting the image into a trained detecting model to output target mask (Figs. 4-7).
The benefit of using neural network for applications such as object segmentation is well known. Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Lee with that of Yang in view of Gupta to yield the invention as described in claim 6.

Regarding claim 7, Yang in view of Gupta and Lee discloses the method according to claim 6, wherein before the inputting the image into a trained saliency detecting model, the method further comprises: acquiring a plurality of background-free subject images and a plurality of preset background images; synthesizing any one of the background-free subject images and any one of the preset background images to generate a training sample (Lee, pg. [0075] “for a pair of images where one image includes a foreground object and another image includes a background image…a pair of images are generated by blending the transformed foreground images with the background image … the foreground object can be segmented from the saliency detection datasets and the background images can be from the Pascal VOC dataset”); and training a preset neural network using the training sample to obtain a trained saliency detecting model (Figs 4-7 and pg. [0057], training neural network model for generating target mask).

Claims 16-17 have been analyzed and are rejected for the same reasons as outlined above regarding claims 6-7, respectively.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-5363.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LI LIU/Primary Examiner, Art Unit 2666